—Proceeding pursuant to CPLR article 78 to review a determination of respondent Nassau County Police Commissioner, dated June 1, 1984, which, after a hearing, found petitioner guilty of certain disciplinary charges and imposed a fine of 11 days’ pay.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination of the respondent Police Commissioner as to petitioner’s guilt of the disciplinary charges brought against him as ample basis in the record and, thus, is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
Our confirmation of the determination of the Police Commissioner is made in consideration of the well-settled proposition that a police department, as a quasi-military organization, demands strict discipline (see, Matter of Bal v Murphy, 55 AD2d 26, affd 43 NY2d 762; Matter of Difate v City Manager of City of Yonkers, 105 AD2d 744). In spite of petitioner’s 23 years on the force he apparently was unable to conform to the rules and regulations of the department regarding, inter alia, proper attire and appearance or to comply with a superior officer’s order that he improve the condition of his uniform and dress in proper attire. Considering all of these matters, the sanction imposed is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.